Citation Nr: 1205029	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  05-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased disability rating in excess of 40 percent for traumatic arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran retired in May 1974 after more than 20 years of active duty service. 

This case comes before the Board of Veterans' Appeals  (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  By that rating action, the RO, in part, continued a 40 percent disability rating assigned to the Veteran's service-connected lumbar spine traumatic arthritis.  Jurisdiction of the appeal currently resides with the Louisville, Kentucky RO.  

In April 2008, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the hearing transcript is of record. 

The issue on appeal was previously before the Board in January 2010 when it was remanded to the RO for additional evidentiary development.  The Board finds that the RO has substantially complied with the its January 2010 remand directives for the increased evaluation issue decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where the Board's remand instructions were substantially complied with)), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's lumbar spine traumatic arthritis has not been shown to be characterized by any type of spinal ankylosis nor has it been productive of incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for the Veteran's traumatic arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a,Diagnostic Codes 5286, 5289, 5292, 5295 (2002); 5235-5243 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, in letters, dated in November 2003, April and September 2005 and December 2007, VA notified the Veteran of the notice requirements on increased rating claims.  The November 2003 letter was issued prior to the June 2004 appealed rating action.  This letter informed him of what evidence was required to substantiate his increased evaluation claim and of his and VA's respective duties for obtaining evidence.  A December 2007 letter informed the Veteran of the Dingess elements.  Thereafter, the claim was readjudicated, most recently in a September 2011 supplemental statement of the case.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 38  (1993).  VA has obtained the Veteran's service treatment records, VA and private treatment records and other records associated with the appellant's Social Security Administration  (SSA) disability claim.  VA also examined the Veteran in May 2004, October 2005, April 2007 and, most recently, in August 2010 to determine the current severity of the Veteran's service-connected low back disorder.  Copies of these examination reports have been associated with the claims file.  Finally, in April 2008, the Veteran testified before the undersigned regarding the merits of his claim.  A copy of the hearing transcript is also of record.  Thus, the Board finds that all available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Laws and Regulations

The Veteran seeks an increased disability rating in excess of 40 percent for his service-connected traumatic arthritis of the lumbar spine.  

(i) Increased Rating Criteria-general criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

Generally, in a claim for an increased rating, where the rating criteria are amended, such as in this case, the Board considers both the former and the current schedular criteria but, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the liberalizing change.  See VAOPGCPREC 7- 2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 .

(ii) Laws and Regulations-Spine 

The RO received the Veteran's claim for an increased disability evaluation for his low back disability in December 2002.  

Prior to the receipt of the Veteran's increased evaluation claim, the criteria for evaluating intervertebral disc syndrome were revised on September 23, 2002.  Beginning on September 23, 2002, under 38 C.F.R. § 4.71a Diagnostic Code 5243, the code used to evaluate intervertebral disc syndrome, a 40 percent evaluation will be assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician. 

Also, under this section, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  In the Veteran's case, as separate ratings are already in effect for neuropathy of both lower extremities (See October 2008 rating action), the Board will limit its inquiry to the underlying lumbar spine disorder.  Id.

The remaining diagnostic criteria for evaluating spine disorders were revised on a later date, effective from September 26, 2003.  This further revision incorporates the new criteria for evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002), a 60 percent evaluation was assigned for complete ankylosis of the spine in a favorable angle.  A 100 percent evaluation was assigned for ankylosis of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002), 40 and 50 percent ratings were assigned for favorable and unfavorable ankylosis of the lumbar spine, respectively.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), addressing limitation of motion of the lumbar spine, a maximum 40 percent evaluation was assigned in cases of severe lumbar limitation of motion.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), a maximum 40 percent disability rating was assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation will be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation contemplates unfavorable ankylosis of the entire spine. 

Also, under these revisions, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation. 38 C.F.R. § 4.71a  (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses 90 degrees of flexion, 30 degrees extension, and 30 degrees bilateral lateral flexion and 30 degrees of bilateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

III. Merits Analysis

The Board finds that the preponderance of the competent evidence of record is against an increased disability rating in excess of 40 percent for the Veteran's service-connected traumatic arthritis of the lumbar spine.  The Board notes that there are only a limited number of bases for an evaluation in excess of 40 percent for a lumbar spine disorder, regardless of whether the now-deleted or revised diagnostic criteria are applied.  There is no schedular basis whatsoever for an evaluation in excess of 40 percent solely on account of limitation of motion.  Rather, to warrant an evaluation in excess of 40 percent, the Veteran's records must show complete ankylosis of the lumbar spine in a favorable angle (2002 criteria), unfavorable ankylosis of the lumbar spine (2002), unfavorable ankylosis of the entire thoracolumbar spine (2011), unfavorable ankylosis of the entire spine (2011), or incapacitating episodes having a total duration of at least six weeks during the past twelve months (2002 and 2011).  As will be discussed in more detail below, these criteria have not been demonstrated in this case.

The Board has reviewed all post-service VA and private treatment records to ascertain whether an increased evaluation can be assigned on the basis of the aforementioned symptoms, but none of those symptoms has been shown. Under the revised criteria, a higher rating, 50 or 100 percent, requires unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine, respectively.  Here, the medical evidence does not reflect that the Veteran has ankylosis of the lumbar spine, favorable or unfavorable.  (See VA examination reports, dated in May 2004, October 2005, April 2007 and August 2010, reflecting that there was no evidence of ankylosis of the thoracolumbar spine).  Therefore, an increase is not warranted on this basis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011). 

Also, a rating greater than 40 percent is not warranted based on the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011).  A 60 percent rating is available if intervertebral disc syndrome results in incapacitating episodes having a total duration of at least 6 weeks in the last 12 months.  Id.  An incapacitating episode is one that requires bed rest prescribed by a physician and treatment by a physician. Here, there is no lay or medical evidence that the appellant had at least 6 incapacitating episodes during a 12 month period.  VA examination reports, dated in April 2007 and August 2010, reflect that the Veteran denied having any incapacitating episodes.  Therefore, an increase is not warranted on this basis.  Id. 

The Board has further considered whether a higher evaluation is warranted under the old rating criteria.  The Board finds that an increased evaluation is not available for the Veteran's traumatic arthritis of the lumbar spine under former Diagnostic Codes 5286 and 5289 because there is no evidence of complete ankylosis of the lumbar spine in a favorable angle or unfavorable ankylosis of the lumbar spine, to warrant 60 and 50 percent ratings, respectively.  As noted above, the medical evidence does not reflect that the Veteran has ankylosis of the lumbar spine, favorable or unfavorable.  (See VA examination reports, dated in May 2004, October 2005, April 2007 and August 2010, reflecting that there was no evidence of ankylosis of the thoracolumbar spine).  Therefore, an increase rating for the service-connected traumatic arthritis of the lumbar spine is not warranted under former Diagnostic Codes 5286 and 5289.  38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5289 (2002). 

In addition, an increased evaluation is not available for the Veteran's traumatic arthritis of the lumbar spine under former Diagnostic Codes 5292 and 5295 as these provisions provide a maximum rating of 40 percent and the appellant is currently rated at this disability level.  38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2002).

The Board has considered the possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, on the basis of functional loss due to pain and other impairment associated with motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  Here, the Veteran has severe low back pain that limits his range of motion of the lumbar spine and this presents an obstacle in his daily life.  (See February 2010 report, prepared by King's Daughters Medical Center, reflecting that the Veteran had forward flexion of the lumbar spine to 30 degrees with severe pain).  However, pain associated with motion is fully contemplated in the current 40 percent evaluation, which includes the equivalent of no effective motion beyond the neutral position.  There is no evidence suggesting that pain, weakness, fatigue, or incoordination associated with motion results in the equivalent of unfavorable ankylosis.  In fact, at the close of an April 2007 VA examination, the examiner noted that due to the many inconsistencies in his physical evaluation of the Veteran, that his range of [spinal] motion was invalid for evaluation for compensation.  For example, the examiner noted that for range of motion testing, the Veteran could not get beyond 60 degrees.  However, for his rectal examination, he was able to put and pull his shorts on and off the floor, respectively.  A January 2010 VA examiner noted that while the Veteran showed objective evidence of pain of the lumbar spine after repetitive motion, there were no additional limitations after three repetitions of range of motion.  As such, a higher rating based on pain and functional loss is not warranted.  Id. 

IV. Hart Considerations

The Board has considered whether a staged rating is appropriate in this case. However, a review of the record shows that the disability has remained essentially the same throughout the appeal period.  Because the evidence shows no distinct period where the disability exhibits symptoms that would warrant a different rating, the Board finds that a uniform disability evaluation is warranted and that there is no basis upon which to stage the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

V. Rice Considerations

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Here, as the RO granted the Veteran TDIU in a December 2008 rating decision, a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

VI. Extraschedular Considerations 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's traumatic arthritis of the lumbar spine.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order. 


ORDER

An increased disability rating in excess of 40 percent for traumatic arthritis of the lumbar spine is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


